DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 10/14/2021. Claim 13 is canceled.  Claims 1-12 and 14 are examined.
Specification


Amendments to the specification were received.  The amended specification has been entered.
Drawings
The drawings filed 10/14/2021 have been entered.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding Claim 8:
The recitation “said spray rods” (l. 2) is believed to be in error for – said at least one fuel spray rod –.
The recitation “at least one fuel spray rods” (l. 5) is believed to be in error for – at least one fuel spray rod –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemsworth 3267673.
Regarding Claim 1, claim is interpreted under 112(b) rejection above.
Hemsworth teaches a turbo engine (seen in Fig. 1) comprising:  
a compressor 12 discharging compressed gases into a heat exchanger 10 through a first annular connection 45,39,48 (Figs. 1-2),
an annular combustion chamber 13, receiving the gases from said heat exchanger 10 through a second annular connection 47,40,46 (Figs. 1-2) ,
a turbine 14,16 discharging hot gases from the combustion chamber 13 (Fig. 2),
the heat exchanger 10 having an annular shape (seen in Fig. 1), formed by an independent tube assembly 31 assembled by holding means 30 (Figs. 1-2), and having a cylindrical cavity opening [a] into a turbine outlet 22 (Annotated Fig. 2, below), 
the tube assembly 31 being housed in said cylindrical cavity 23 (seen in Figs. 1-2), wherein said heat exchanger 10 comprises: 
a) at least one first annular bundle [b] formed by a plurality of a first series of straight tubes 31, each straight tube 31 of the plurality of the first series of straight tubes 31 extending between a proximal perforated connecting plate [d] (d represents perforated wall 30) and a distal perforated connecting plate [e] 31 (e represents perforated wall 30) (Annotated Fig. 1, below),
said at least one first annular bundle [b] communicating with said first annular connection 45,39,48 of the compressor 12 (Fig. 1),   
b) at least one second annular bundle [c], coaxial with said at least one first annular bundle [b], formed by a plurality of a second series of straight tubes 31, each straight tube 31 of the plurality of the second series of straight tubes 31 extending between said proximal perforated connecting plate [d] (d 
said at least one second annular bundle [c] communicating with said second annular connection 47,40,46 of the annular combustion chamber 13 (Annotated Fig. 1, below), 
c) an annular closing structure [g] determining an outer annular cavity [h] communicating with the tubes of first tube bundle [b] and an inner annular cavity [k], coaxial with the outer annular cavity [h], opening into the tubes of said second tube bundle [c] (Annotated Figs 1-2, below).

    PNG
    media_image1.png
    452
    848
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Hemsworth (US 3267673)

    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)
Regarding Claim 2, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches
said first annular connection 45,39,48 of the compressor 12 includes at least one cylindrical bellows 49 (Figs. 1-2).
Regarding Claim 9, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches
the axis (seen in Fig. 2) of the turbine 14,16 directly drives a power shaft 15,17 respectively (Fig. 2).
Regarding Claim 14, Hemsworth teaches a heat exchanger 10 having an annular shape (seen in Fig. 1), formed by an independent tube assembly 31 assembled by holding means 30 (Figs. 1-2) and housed in said cylindrical cavity 23 (seen in Figs. 1-2), comprising: 
a) at least one first annular bundle [b] formed by a plurality of a first series of straight tubes 31, each straight tube 31 of the plurality of the first series of straight tubes 31 extending between a proximal perforated connecting plate [d] (d represents perforated wall 30) and a distal perforated connecting plate [e] 31 (e represents perforated wall 30) (Annotated Fig. 1, below),
said at least one first annular bundle [b] communicating with said annular connection 45,39,48 (Fig. 1), 
b) at least one second annular bundle [c], coaxial with said at least one first annular bundle [b], formed by a plurality of a second series of straight tubes 31, each straight tube 31 of the plurality of the second series of straight tubes 31 extending between said proximal perforated connecting plate [d] (d represents perforated wall 30) and said distal perforated connecting plate [e] (e represents perforated wall 30) (Annotated Fig. 1, below),
said at least one second annular bundle [c] communicating with said annular connection 47,40,46 (Annotated Fig. 1, below), and 
an annular closing structure [g] determining an outer annular cavity [h] into which gases from said at least one first tube bundle [b] of tubes open to be deflected on a bottom [m] towards an inner annular 

    PNG
    media_image1.png
    452
    848
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Hemsworth (US 3267673)

    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth, as applied to claim 1, and further in view of Darragh 4697633 and Wohrl 4750327.
Regarding Claim 3, Hemsworth teaches the invention as claimed and as discussed above for claim 1. However, Hemsworth does not teach said second annular connection of the annular combustion chamber includes at least one cylindrical bellows.
Darragh teaches
said second annular connection 27 of the annular combustion chamber 16 includes at least one cylindrical bellows 28 (Col. 3, ll. 15-21 and 30-36; Fig. 1).
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify second annular connection 47,40,46 of Hemsworth, with Darragh’s second annular connection 27 of the annular combustion chamber 16 that includes at least one cylindrical bellows 28, in order to minimize stresses due to differential thermal effects (Wohrl; Col. 2, ll. 31-46).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth, as applied to claim 1, and further in view of Maier 5243815 and Wohrl.
Regarding Claim 4, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 


    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth does not teach a third annular connection between the first tube bundle and said annular closing structure comprises at least one cylindrical bellows.
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger heat exchanger 2 comprises at least one cylindrical bellows 15 (Col. 4, ll. 18-31; Figs. 1-3).  Note that the annular connection comprising at least one cylindrical bellows is applied for its function and not its location in the prior art.
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral third annular connection (at [t]) between the first tube bundle [b] and said annular closing structure [g] of Hemsworth, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises at least one cylindrical bellows 15, between the first tube bundle [b] and said annular closing structure [g] of Hemsworth, in order to in order to minimize stresses due to differential thermal effects (Wohrl; Col. 2, ll. 31-46), it has been held that making separable is an obvious extension of prior art teachings, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP § 2144.04 V C.
Regarding Claim 5, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 


    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth does not teach a fourth annular connection between said annular closing structure and the second tube bundle comprises at least one cylindrical bellows.
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger heat exchanger 2 comprises at least one cylindrical bellows 15 (Col. 4, ll. 18-31; Figs. 1-3).  Note that the annular connection comprising at least one cylindrical bellows is applied for its function and not its location in the prior art.
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral fourth annular connection (at [s]) between said annular closing structure [g] and the second tube bundle [c] of Hemsworth, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises at least one cylindrical bellows 15, between said annular closing structure [g] and the second tube bundle [c] of Hemsworth, for the same reason as discussed in rejection of claim 4 above.
Regarding Claim 6, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 
integral annular connection (at points [t],[s] seen in annotated Fig. 2 below) between the first tube bundle [b], said annular closing structure [g], and the second tube bundle [c] (Annotated Fig. 2, below).

    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth does not teach comprising a system of sealed and axially deformable connections allowing the thermal expansion of the tubes of the at least one first annular bundle and the tubes of the at least one second annular bundle of the heat exchanger to occur freely.
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger 2 comprising two cylindrical bellows 15 at each end of the annular connection 14 (Col. 4, ll. 18-31; Figs. 1-3).  Note that the annular connection comprising at least one cylindrical bellows is applied for its function and not its location in the prior art.
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral annular connection (at [t]) between the first tube bundle [b] and said annular closing structure [g], and connection (at [s]) between said annular closing structure [g] and the second tube bundle [c] of Hemsworth, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises two cylindrical bellows 15 at each end of the annular connection 14, for the same reason as discussed in rejection of claim 4 above.
Therefore, Hemsworth in view of Maier and Wohrl, comprises a system of sealed and axially deformable connections (at points [t],[s] seen in annotated Fig. 2 above) that allows the thermal expansion of the tubes 31 of the at least one first annular bundle [b] and the tubes 31 of the at least one second annular bundle [c] of the heat exchanger 10 to occur freely.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth and further in view of Saito 5159915.
Regarding Claim 7, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches.
a fuel supply system (seen in Fig. 2) for the combustion chamber 13 consisting of at least one fuel spray rod (seen in Fig. 2) (Fig. 2).
Hemsworth does not teach a fuel supply system for the combustion chamber consisting of at least one fuel spray rod partially surrounded by a heating sleeve.
Saito teaches
a fuel supply system (seen in Fig. 1-2) for the combustion chamber (combustion engine) consisting of at least one fuel spray rod 1 partially surrounded by a heating sleeve 3,5 (Col. 2, l. 55 – Col. 4, l. 6; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the at least one fuel spray rod of Hemsworth, with Saito’s at least one fuel spray rod 1 that is partially surrounded by a heating sleeve 3, 5, in order to obtain a complete combustion (Saito; Col. 3, l. 63 – Col. 4, l. 6).
Regarding Claim 8, Hemsworth in view of Saito teaches the invention as claimed and as discussed above for claim 7. However, Hemsworth in view of Saito, as discussed so far, does not teach said spray rods each incorporate at least one metal filament connected to an electrical supply during the starting phases to ensure the heating of the fuel until the fuel vaporizes inside the spray rods.
Saito further teaches
said spray rods 1 each incorporate at least one metal filament 4 connected to an electrical supply 7 during the phases (when it is started) to ensure the heating of the fuel until the fuel vaporizes (vaporization of the fuel) inside at least one fuel spray rods 1 (Figs. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one fuel spray rod of Hemsworth in view of Saito, with Saito’s spray rods 1 that each incorporate at least one metal filament 4 connected to an electrical supply 7 during the phases (when it is started) to ensure the heating of the fuel until the fuel vaporizes (vaporization of the .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth, as applied to claim 1, and further in view of Matsunaga 2002/0012588.
Regarding Claim 10, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches.
an axis of the turbine 17 directly drives a load (Col. 2, l. 68 – Col. 3, l. 3).
Hemsworth does not teach does not teach an axis of the turbine directly drives an electric generator.
Matsunaga teaches
an axis of the turbine 18 directly drives an electric generator G ([0043-44]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the load of Hemsworth, with Matsunaga’s electric generator G, because it has been held that a simple substitution of one known element, in this case, the load of Hemsworth, for another, in this case, electric generator G of Matsunaga, to obtain predictable results, in this case, using the electric power generated by the gas turbine engine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Regarding Claim 11, Hemsworth teaches a turbo generator (seen in Fig. 1) comprising the turbo engine (seen in Fig. 1) according to claim 1 (see claim 1 rejection above). However, Hemsworth does not teach an electric generator, axis of the turbine directly drives the electric generator.
Matsunaga teaches
an electric generator G, an axis of the turbine 18 directly drives the electric generator G ([0043-44]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the load of Hemsworth, with Matsunaga’s electric generator G, for the same reason as discussed in rejection of claim 10 above.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth in view of Matsunaga, as applied to claim 11, and further in view of Wilson 2015/0288253.
Regarding Claim 12, Hemsworth in view of Matsunaga teaches the invention as claimed and as discussed above for claim 11. However, Hemsworth in view of Matsunaga does not teach comprising anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit for the fixed and movable elements of said electric generator.
Wilson teaches an electric generator 20,36 and 
anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit (seen by arrows 322 in Fig. 4) for the fixed 308 and movable elements 304 of said electric generator 300 ([0019-22]; Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify said electric generator G of Hemsworth in view of Matsunaga, with Wilson’s electric generator 20,36 that comprises anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit (seen by arrows 322 in Fig. 4) for the fixed 308 and movable elements 304 of said electric generator 300, in order to cool the generator (Wilson; [0022], ll. 5-8).
Response to Argument







































Applicant's arguments, filed on 10/14/2021, with respect to 35 U.S.C. 102 rejection of claim 1have been considered but they are not persuasive, and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below. 
Regarding the 35 U.S.C. 102 rejections of independent claim 1:
Applicant argues (pp. 13-16 of Remarks) that prior art of Hemsworth does not teach the following:  
a) at least one first annular bundle formed by a plurality of a first series of straight tubes, each straight tube of the plurality of the first series of straight tubes extending between a proximal perforated connecting plate and a distal perforated connecting plate, and 
b) at least one second annular bundle, coaxial with said at least one first annular bundle, formed by a plurality of a second series of straight tubes, each straight tube of the plurality of the second series of straight tubes extending between said proximal perforated connecting plate and said distal perforated connecting plate.

Applicant argues that Hemsworth teaches bundle of tubes that are u shaped at the bend, whereas the applicant’s invention has straight tubes ending at the bend connection, allowing the gas to evenly heat up before flowing back into the second annular bundle of tubes.
Examiner notes, that Hemsworth teaches and reads on the newly amended claim 1 limitations, as discussed on the rejection above.  Examiner further notes, that in order to define over the applied prior art, the claims must recite that the tubes end at one end, mixing in the turning portion, and flowing into the second pair of straight tubes.  However, as currently formulated, the claims still read on the applied prior art, and applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACEK LISOWSKI/Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741